PER CURIAM.

ORDER

■ Geoffrey R. Akers responds to the court’s order directing him to show cause why his appeal should not be dismissed. The appellees move to dismiss this appeal for lack of jurisdiction. Akers opposes.
Akers filed a complaint alleging age discrimination, sex discrimination, and retaliation. On April 29, 2008, the United States District Court for the Eastern District of Virginia issued an order indicating that it would be granting the defendants’ motion for summary judgment. However, the district court has not yet entered a final judgment in the case. On May 29, 2008, Akers filed a notice of appeal, seeking review by this court.
This case involves allegations of employment discrimination and is not within this court’s appellate jurisdiction. See 28 U.S.C. § 1295. Further, because the district court has not entered final judgment, this appeal is premature and must be dismissed for lack of jurisdiction. Thus, we decline to transfer this appeal to the United States Court of Appeals for the Fourth Circuit pursuant to 28 U.S.C. § 1631 (court may transfer an appeal to another court if the appeal could have been brought in the other court at the time it was filed).
Accordingly,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted.
(2) Each side shall bear its own costs.